Citation Nr: 0906910	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left wrist 
fracture, claimed as secondary to existing service-connected 
disabilities.

2.  Entitlement to a rating in excess of 10 percent for right 
knee mild degenerative joint disease, patellofemoral and 
medial area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

Appellant is a veteran who served on active duty from March 
1965 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which granted the 
Veteran's claim for service connection for right knee mild 
degenerative joint disease, patellofemoral and medial area, 
and assigned a 10% disability rating and a December 2004 
rating decision from the same office denying service 
connection for left wrist fracture, claimed as secondary to 
existing service-connected disabilities.

The issue of entitlement to a rating in excess of 10 percent 
for right knee mild degenerative joint disease, 
patellofemoral and medial area is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has a left wrist disability, but there 
is no competent evidence that shows a causal link between his 
disability and any of his service-connected disabilities or 
any other incident of service.


CONCLUSION OF LAW

The Veteran's left wrist disability is not due to or the 
result of any of his service-connected conditions or any 
other incident of service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for entitlement to 
service connection for left wrist fracture, claimed as 
secondary to existing service-connected disabilities, the 
Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in October 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for left 
wrist fracture, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In April 2005, the RO asked the Veteran for 
release forms for all his health care providers.  The Veteran 
provided no releases, instead submitting medical 
documentation himself.  These private treatment records 
indicate there may be records not before the Board.  For 
example, an MRI report referenced in a November 2003 private 
treatment record is not of record.  The Veteran, however, has 
not provided a release form for the VA to obtain the possible 
outstanding records and the Veteran did not supply the report 
to the VA himself.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist is 
not a one-way street. If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given the RO's 
actions and the Veteran's choice to attempt to obtain records 
himself, the Board finds that no further action (to obtain 
these records) is necessary to meet the requirements of the 
VCAA.  Id.; see also 38 C.F.R. § 3.655(b).  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided VA 
examinations for his left wrist fracture in October 2004 and 
May 2005.  The Board finds these examinations and opinions to 
be thorough and complete.  The examiner noted that the claims 
file had been reviewed.  Therefore, this examination reports 
and opinions are sufficient upon which to base a decision 
with regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and as the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
veteran's claim under the prior version of 38 C.F.R. § 3.310 
as it is more favorable to the veteran.

The Veteran was service connected for right ankle sprain, 
healed, in October 2003 and for mild degenerative joint 
disease of the right knee in July 2004.  The Veteran incurred 
an injury to his right ankle playing softball during service.  
The Veteran's right knee disability was subsequently found 
service-connected secondary to his right ankle disability.  

The Board notes that the Veteran initially alleged 
entitlement to service connection for a left wrist 
disability, secondary to his service-connected right ankle 
disability only.  Prior to certification to the Board, the 
Veteran, for the first time, indicated, his left wrist 
disability was due to both his right ankle and right knee 
disabilities.  The RO did not consider the aggregate affect 
of both the right ankle and right knee disabilities 
specifically.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the Veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  See VAOPGCPREC 16-92 
(1992).  Here, the Board concludes that even though the RO 
did not consider the right knee aspect of the secondary claim 
specifically, the Veteran's due process rights are not 
violated by this Board decision. 

The Veteran's claim has been consistently premised on the 
same grounds.  Essentially the Veteran is arguing his right 
lower extremity is unstable due to service-connected 
disabilities, which caused him to fall and injure his left 
wrist.  The RO denied the claim on the grounds that the 
medical evidence did not support a finding of instability of 
the right lower extremity and, more importantly, no medical 
professional had ever provided such a nexus.  As will be 
discussed more thoroughly below, the RO's denial is 
consistent with all the pertinent medical facts here.  The 
Veteran cannot prevail on a direct or secondary theory 
because there simply is no medical nexus linking his current 
left wrist disability to any service-connected disability or 
remote incident of service.  Thus, the mere fact that the RO 
did not consider specifically whether the Veteran's left 
wrist disability could be secondary to both his right ankle 
and right knee disabilities is not prejudicial to the Veteran 
since there is no such medical nexus to either disability.

The Veteran alleges that instability in his right knee and 
right ankle caused him to fall and fracture his left wrist.  
The crucial inquiry, therefore, is whether the Veteran's 
current left wrist fracture is proximately due to or the 
result of his service-connected right ankle sprain and 
degenerative joint disease of the right knee.  The Board 
concludes it is not.

Private and VA outpatient treatment records indicate on-going 
treatment for right ankle sprain, mild degenerative joint 
disease of the right knee, and left wrist fracture.  None of 
the treatment records, however, indicate a diagnosis of 
instability of either the left ankle or left knee.  In fact, 
during a VA examination in August 2003 (approximately eight 
(8) months before the left wrist fracture and over three (3) 
decades after injuring his ankle) the Veteran reported that 
there was some ankle weakness, but that it "does not give 
out or lock up."  In February 2004 (or three (3) months 
before the wrist fracture) the Veteran received a VA 
examination on his right knee.  At that time the Veteran 
reported "No history of [the right knee] giving out or 
locking up," and physical examination of the right knee 
revealed no evidence of instability.  Thus, there is no 
evidence in the record of right knee or right ankle 
instability prior to the left wrist fracture in June 2004 
and, indeed, medical evidence and the Veteran's own 
statements at that time contradict right knee or right ankle 
instability.  Nor do any examinations subsequent to the June 
2004 left wrist fracture diagnose the Veteran with 
instability of either the right ankle or right knee.  

In this regard, the Board notes that the Veteran reported 
having injured his wrist after his ankle gave out during the 
October 2004 examination, but the examination revealed the 
right ankle to be stable, and the examiner also found full 
and equal strength in both lower extremities.  The examiner 
considered the Veteran's report that his fall was due to 
instability, but based on the results of his examination, the 
examiner ultimately found that there was no relationship 
between the wrist injury and the service-connected 
disability.  During the subsequent May 2005 VA examination, 
he described having injured his left wrist while pulling his 
riding lawnmower into the garage, which weighed 1000 pounds.  
However, at that time, the Veteran specifically denied any 
other history of locking up or giving out of his ankle.  This 
examiner also conducted his own examination of the right 
ankle, and found that it was unlikely that the wrist fracture 
was caused or aggravated by his service-connected ankle 
disability.

The Board has considered an August 2004 medical record in 
which a physician's assistant noted the Veteran's report that 
his right ankle "gave out" causing the Veteran to fall and 
fracture his left wrist.  However, a mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As this 
record contains no clinical findings as to the right ankle 
itself, to include as to whether symptoms such as instability 
or weakness are present, it appears clear that the examiner 
was merely transcribing the Veteran's own report as to the 
circumstances surrounding his injury to the left wrist, 
rather than offering her own opinion.

In support of his claim, the Veteran also submitted several 
other notes from his private physician.  These notes relate 
primarily to the relationship between the Veteran's right 
ankle and his right knee conditions.  As mentioned in the 
VCAA analysis above, the Board observes that one of these 
notes references a November 2003 MRI of the Veteran's right 
ankle that showed an "anterior fibulotalar chronic strain" 
that is not of record.  While the MRI reflects the Veteran's 
ankle condition at that time, none of the private medical 
treatment records indicate a link between the left wrist 
fracture and his right ankle or right knee conditions, or any 
other incident of service.  

The Board acknowledges the Veteran's assertions that his left 
wrist fracture is the result of his right ankle sprain and 
right knee condition.  Certainly, the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of wrist pain or of giving out in his 
ankle or knee.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Thus, his lay descriptions of the injury to 
his left wrist are entitled to some probative weight.  
However, as discussed above, two VA examiners conducted a 
thorough physical examination of both the left wrist and the 
right ankle.  As there was no evidence of instability in the 
right ankle, they both concluded that a relationship between 
the disabilities was unlikely.  Similarly, physical 
examination has also been negative for instability of the 
right knee.  [The Board is cognizant that the Veteran's knee 
disability has been rated as 10 percent disabling under 
Diagnostic Code 5257, which contemplates slight instability 
or subluxation of the knee.  Nevertheless, the Board notes 
that physical examination has been consistently negative for 
any findings of instability or subluxation].  The Board 
believes this competent medical evidence to ultimately be 
more persuasive than the Veteran's lay assertions. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for left wrist fracture, 
claimed as secondary to existing service-connected 
disabilities, is denied.


REMAND

The Veteran is seeking entitlement to a rating in excess of 
10 percent for right knee mild degenerative joint disease, 
patellofemoral and medial area.  After a thorough review of 
the Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the Veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the Veteran underwent a VA examination for his 
right knee in February 2004, approximately five (5) years 
ago.  Since that time, medical records indicate the 
possibility that the Veteran underwent an arthroscopic medial 
meniscectomy.  In April 2004, the Veteran's private physician 
recommended a medial meniscectomy and it appears that the 
Veteran may have undergone surgery as soon as later that same 
month.  

Based on this potential change in the Veteran's right knee 
condition, a new VA examination is indicated.  The RO should 
also make an effort to obtain any and all identified private 
medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private doctors for treatment for his 
right knee, to include Dr. Bert.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for all appropriate examinations 
for his right knee condition to ascertain 
the current severity of his condition.  
The claims file should be provided to the 
appropriate examiner for review, including 
all new private medical records received 
from 1. above, and the examiner should 
note that it has been reviewed.    

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


